DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 06/09/2022. No claims have been amended and no claims have been newly added nor cancelled. Accordingly, claims 1-20 are pending.
 
Response to Arguments
Applicant's arguments filed 06/09/2022, page 9 with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. On page 9 of the remarks, the applicant discloses that Miwa does not discuss or contemplate display of the map or the route image while concurrently displaying content or over such content as required by applicant’s independent claims. The examiner respectfully disagrees. Para. 0015 of Miwa recites that “a route image drawing unit that draws a route image on the map image, the route image being an image indicating the shape of a navigation route to a destination, the map image generated by the image generation unit, the route image superimposed on the map image. In the map image display system, the transmittance change unit may change the transmittance of the route image drawn by the route image drawing unit as well as the transmittance of the map image.” A route image (i.e. a map overlay) is superimposed (i.e. concurrently) on the map image (i.e. the displayed content). It is the examiner’s stance that the route is displayed concurrently over the displayed content (i.e. the map image), as taught by Miwa. Kitada discloses generating a map overlay depicting at least a portion of a route, wherein the map overlay is generated at a first level of transparency. Kitada does not specifically state a displayed content that the map overlay is displayed on. However, Miwa cures that deficiency by teaching a displayed content that a map overlay is displayed on, such that they overlap as recited in Para. 0015. Therefore, Kitada and Miwa in combination renders obvious all the features of the applicant’s independent claims. The 35 U.S.C. 103 rejection remains.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5, 7, 11-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KITADA US20190041231A1 in view of Miwa US20120262482A1.

Regarding claim 1,
Kitada discloses:
A method for adjusting a transparency of a map overlay, 
(Fig. 3, step S307. If the distance between the current place and a point to change the traveling direction is a predetermined distance or more, the process advances to step S319 (para 0052), where the map is displayed at high transmittance. If the distance is less, than the method proceeds to step S309 where the map is displayed at a low transmittance. Accordingly, Fig. 3 provides a method for adjusting a transparency of a map overlay (also shown in Fig. 5).)
the method comprising: generating for display, by an application, the map overlay depicting at least a portion of a route, wherein the map overlay is generated at a first level of transparency, and wherein the map overlay comprises a depiction of the route and an indication corresponding to a location along the route; 
(In para 0054, “FIG. 5 shows the states of the display screens of the display units viewed from the user. As the user approaches a corner, the transmittance may gradually be lowered, and the map image may be displayed thick”. Fig. 5 shows the map overlay depicting a portion of a route, wherein the map overlay is generated at a first level of transparency (i.e. a high transmittance). In para 0053, “Next, when the process advances to step S319, the display controller 208 displays the map image at a high transmittance to make it easy to see ahead. At this time, as the high transmittance, for example, a transmittance of 80% can be set, or a transmittance of 100% may be set. If the transmittance is 100%, the map image is not displayed.” Furthermore, the map overlay comprises a depiction of the route and an indication corresponding to a location along the route (See para 0034 and Fig. 5).)
receiving, by the application, location data from a global-positioning system corresponding to a current location (para 0039, the current location is acquired from a GPS); 
automatically modifying, by the application, the displayed indication based on the location data;
(See Fig. 5 and para 0034, the position detector detects a current position, and the display controller 102 displays a map image used to perform guidance from the position acquired by the position detector to a destination. Since the position detector detects a current position, wherein the display controller 102 displays a map image to perform guidance from the current position, then the displayed indication (as shown in Fig. 5) automatically modifies the displayed indication based on the current location data.)
detecting, based on the current location and the route, that a directional change is required to remain on the route;
(In para 0041, “The distance determiner 206 determines a distance between the current place and a point to change the traveling direction. More specifically, the distance determiner 206 acquires the information of the point to change the traveling direction based on the route generated by the destination guidance unit 205. The distance determiner 206 calculates the distance from the current position to the nearest point to change the traveling direction on the route based on the acquired information of the position to change the traveling direction and the information of the current position.” The distance determiner detects a directional change required to remain on the route (i.e. a distance between the current place and a point to change the traveling direction) based on the current location on the destination route.)
in response to detecting the required directional change, automatically adjusting the transparency of the map overlay to a second level of transparency, wherein the second level of transparency corresponds to a ratio between values corresponding to pixels of the map overlay and values corresponding to pixels of the content with the map overlay.
(In para 0053, “if the distance from the point to change the traveling direction is less than the predetermined distance, the process advances to step S309.” In response to detecting the upcoming directional change (i.e. if the distance from the point to change the traveling direction is less than the predetermined distance), then the process proceeds to Step S309, where the map is displayed at a low transmittance (i.e. a second level of transparency). Fig. 5 illustrates pixels of the map overlay and pixels of content with the map overlay. The transparency is the difference between values between the map overlay and values corresponding to pixels with the map overlay.)

Kitada discloses a map overlay, but it does not specifically state “the displayed content” that the map overlay is displayed on. 
However, Miwa teaches:
while concurrently displaying content, the map overlay over the displayed content.
(See Para. 0015, “a route image drawing unit that draws a route image on the map image, the route image being an image indicating the shape of a navigation route to a destination, the map image generated by the image generation unit, the route image superimposed on the map image. In the map image display system, the transmittance change unit may change the transmittance of the route image drawn by the route image drawing unit as well as the transmittance of the map image.” A route image (i.e. a map overlay) is superimposed (i.e. concurrently) on the map image (i.e. the displayed content).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada to incorporate the teachings of Miwa to include “while concurrently displaying content, the map overlay over the displayed content” in order to “prevent the route image from being displayed discontinuously at the boundary between the map images when the road, which configures the navigation route, is to be displayed in one map image but not in the other, giving the user an impression of a smooth, continuous map image”. (Para. 0024, Miwa).

Regarding claim 2,
Kitada discloses:
further comprising: retrieving metadata of the content, wherein the metadata indicates an upcoming significant frame; and in response to detecting the upcoming significant frame, adjusting the transparency of the map overlay to a third level of transparency.
(In para 0057, “Referring back to FIG. 3, when the process advances to step S313, the crossing determiner 210 determines whether, for example, the user is crossing a road or approaching an intersection. In a situation in which the user is, for example, crossing a road or approaching an intersection, and the visual field ahead should be ensured, the process advances to step S319, and the display controller 208 displays the map image on one of the right-side display unit 201 and the left-side display unit 202 at a high transmittance to make it easy to see ahead.” Metadata of the displayed content indicates an upcoming frame (i.e. the cross determiner 210 determining whether the user is crossing a road or approaching an intersection), and adjusts the transparency of the map overlay to a third level of transparency (i.e. a high transmittance). In para 0053, “At this time, as the high transmittance, for example, a transmittance of 80% can be set, or a transmittance of 100% may be set.” Since a high transmittance can be either 80% or 100% transmittance, then the third level of transparency is one of the two.)
		
Kitada discloses a map overlay is generated for display over content but it does not specifically state wherein the map overlay is generated for display over content being displayed on a device. 
However, Miwa teaches:
wherein the map overlay is generated for display over content being displayed on a device. (See Para. 0015). “The same motivation from claim 1 applies”.

Regarding claim 5,
Kitada discloses:
wherein the second level of transparency is less than the first level of transparency.
(Fig. 5 shows the first level of transparency in the top image and the second level of transparency in the bottom image. The second level of transparency represents the adjusted transparency in response to detecting the upcoming directional change. Fig. 3, step S309 represents the second level of transparency (i.e. a low transmittance) in response to detecting a directional change, which is a lower transparency than the first level of transparency. The first level of transparency is represented in step S319, where the map is displayed at a high transmittance (i.e. high transparency).)

Regarding claim 7,
Kitada discloses:
wherein detecting the required directional change further comprises: identifying a plurality of directions in the route, wherein each direction in the plurality of directions is triggered at a respective reference location; determining whether the current location is within a threshold distance from the respective reference location of a direction in the plurality of directions; and in response to determining that the current location is within the threshold distance from the respective reference location, detecting the required directional change.
(In para 0041, “The distance determiner 206 determines a distance between the current place and a point to change the traveling direction. More specifically, the distance determiner 206 acquires the information of the point to change the traveling direction based on the route generated by the destination guidance unit 205. The distance determiner 206 calculates the distance from the current position to the nearest point to change the traveling direction on the route based on the acquired information of the position to change the traveling direction and the information of the current position”. Furthermore, in para 0049, “First, in step S301, the destination guidance unit 205 calculates a route up to a destination input from the user. The destination guidance unit 205 determines whether the user is being guided in accordance with the calculated route. If the user is being guided, the process advances to step S303.” In step S303, if the user is not walking on the sidewalk, the method goes to step S307, wherein the distance determiner 206 determines the distance between the current place and a point to change the traveling direction. If the determined distance is a predetermined distance or more, the process advances to step S319 (para 0052). The method of Fig. 3 is continuously performed on a loop, that is, after step 317, the method restarts. The method starts by calculating a route up to the destination (step S301), and the method checks to see if the user is being guided by the route to the destination. If it is being guided, the method determines if the user is within a predetermined distance of the next turn (step S307, para 0052). If the user is within the distance, the map is displayed at low transmittance such that the user can see the map image (step S309, para 0054). 

Step S301 identifies a plurality of directions in the route (para 0049, “calculating a route up to a destination input from the user”), and determines if the user is being guided with those directions. Since a route is calculated up to a destination, then each direction in the plurality of directions is triggered at a respective reference location (i.e. at the point to turn). Therefore, when the current location is within a threshold distance from the point to turn, step S307 proceeds (i.e. “the distance determiner 206 determines the distance between the current place and a point to change the traveling direction”, para 0052), wherein the upcoming directional change is detected.)

Regarding claim 11,
Kitada and Miwa discloses the same limitations as recited above in claim 1.

Regarding claim 12,
Kitada and Miwa discloses the same limitations as recited above in claim 2.

Regarding claim 15,
Kitada and Miwa discloses the same limitations as recited above in claim 5.

Regarding claim 17,
Kitada and Miwa discloses the same limitations as recited above in claim 7.


Claims 3-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada and Miwa further in view of Daiji Ito JP2015215619A (henceforth Ito)

Regarding claim 3, 
Kitada and Miwa disclose the limitations as recited above in claims 1 and 2. Kitada does not disclose wherein adjusting the transparency of the map overlay comprises: identifying a first portion of the displayed content and a second portion of the map overlay, wherein the first portion and the second portion overlap; determining a first color of the displayed content in the first portion; and adjusting, in the second portion, a second color of the map overlay to modify contrast between the map overlay and the displayed content based on the second level of transparency.
However, Ito teaches:
wherein adjusting the transparency of the map overlay comprises: identifying a first portion of the displayed content and a second portion of the map overlay, wherein the first portion and the second portion overlap; determining a first color of the displayed content in the first portion; and adjusting, in the second portion, a second color of the map overlay to modify contrast between the map overlay and the displayed content based on the second level of transparency.
(In para 0066, “the transmittance is controlled to be different from that of the region AR1 in the image display region AR2. However, in addition to such transmittance control, it is also conceivable to adjust the brightness and color of the display image. For example, in the display of a text image or the like, visibility can be further enhanced by selecting and displaying a color and a luminance opposite to, for example, the surrounding image”. As shown in Fig. 6 below, the screen is divided into areas AR1 (i.e. a first portion) and AR2 (i.e. a second portion). Since the displaying and the adjusting of a color of the display image (i.e. AR2) is based on the color opposite of the surrounding image (i.e. AR1), then the color of the first portion (i.e. AR1) is determined. The second portion (i.e. AR2) adjusts its color and luminance opposite to the surrounding image, therefore, a second color in the second portion is adjusted to modify contrast between the map overlay and the displayed content. Furthermore, since para 0066 discloses “in addition to such transmittance control, it is also conceivable to adjust the brightness and color of the display image”, then the color of the display image is adjusted based on both the color/luminance of the surrounding image and second level of transparency. The transmittance is adjusted at a first time, and then the colors are adjusted at a second time based on the surrounding image and the transmittance.)

    PNG
    media_image1.png
    568
    534
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada to incorporate the teachings of Ito to include wherein adjusting the transparency of the map overlay comprises: identifying a first portion of the displayed content and a second portion of the map overlay, wherein the first portion and the second portion overlap; determining a first color of the displayed content in the first portion; and adjusting, in the second portion, a second color of the map overlay to modify contrast between the map overlay and the displayed content based on the second level of transparency in order to improve visibility of the information image to be displayed (para 0004, Ito) and therefore enhancing the user’s usability.) 

Regarding claim 4, 
Kitada discloses:
wherein adjusting, in the second portion, the second color of the map overlay comprises: selecting a plurality of pixels in the second portion of the map overlay based on the second level of transparency; and setting the second color of the plurality of pixels to the first color.
(In para 0054, “FIG. 5 shows the states of the display screens of the display units viewed from the user. As the user approaches a corner, the transmittance may gradually be lowered, and the map image may be displayed thick. Accordingly, the user can immediately determine where is the point to change the traveling direction and can be prevented from making a failure to pass by the corner. In addition, when the transmittance is gradually changed, it is possible to prevent the visual field of the user from being suddenly obstructed.” See Fig. 5, the second portion is overlaid on the right side 202 of the display unit. Before the transmittance is gradually lowered, the map is displayed with the transmittance as showed in the top picture of Fig. 5. Since transmittance is the ratio of the light energy falling on a body to that transmitted through it, then the color that goes through the material (i.e. in this case the map overlay) is the same color before and after it goes through it. Therefore, a plurality of pixels in the second portion are inherently chosen to be adjusted to match the color of the first portion (i.e. transmittance does not change color). That is, the second color of the map overlay is adjusted such that it represents the first color of the first portion (i.e. before the map overlay). For example, see the tree in Fig. 5 as illustrated below.

    PNG
    media_image2.png
    261
    534
    media_image2.png
    Greyscale


Since these are wearable eyeglasses-type, then the color of the tree as labeled in the illustration above will be the same before and after transmittance. Therefore, increasing the transmittance will set the second color of the plurality of pixels to the first color.)

Regarding claim 13,
Kitada, Miwa, and Ito discloses the same limitations as recited above in claim 3.

Regarding claim 14,
Kitada, Miwa, and Ito discloses the same limitations as recited above in claim 4.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada and Miwa further in view of Ng-Thow-Hing et al. US20160003636A1 (henceforth Ng-Thow-Hin)

Regarding claim 6,
Kitada and Miwa disclose the limitations as recited above in claim 1. Kitada does not disclose wherein the indication is a first indication, further comprising: determining a receipt time of the first indication; receiving a second indication of an updated current location on the route; in response to determining that (1) the current location is the same as the updated current location and (2) a threshold period of time has elapsed since the receipt time, adjusting the transparency of the map overlay to a third level of transparency that is greater than the second level of transparency, wherein the third level of transparency corresponds to a greater ratio between the values corresponding to the pixels of the map overlay and the values corresponding to the pixels of content displayed than the ratio corresponding to the second level of transparency.
However, Ng-Thow-Hin teaches:
wherein the indication is a first indication, further comprising: determining a receipt time of the first indication; receiving a second indication of an updated current location on the route; in response to determining that (1) the current location is the same as the updated current location and (2) a threshold period of time has elapsed since the receipt time, adjusting the transparency of the map overlay to a third level of transparency that is greater than the second level of transparency, wherein the third level of transparency corresponds to a greater ratio between the values corresponding to the pixels of the map overlay and the values corresponding to the pixels of content displayed than the ratio corresponding to the second level of transparency.
(In para 0165,”The navigation component 540 may provide the route, route portions, and/or route information to the controller component 104, which may determine whether or not and/or how to render the route information. For example, in FIG. 10B, the vehicle is not in motion (e.g., in park) or is travelling at a low velocity (e.g., below a velocity threshold detected or provided across the controller area network 580). Therefore, the controller component 104 may determine that a high-level view 1030 of the route may be appropriate for the HUD component 100 to project or output”. Since the navigation component 540 determines that the vehicle is not in motion, then it has to receive a first indication and a second indication which indicates that the vehicle is not moving. This includes a threshold period of time from the first to the second indication. The HUD component 104 (i.e. due to the vehicle not being in motion) is adjusted to a third level of transparency (i.e. Fig. 10B shows the HUD being semi-transparent).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada to incorporate the teachings of Ng-Thow-Hin to include  determining a receipt time of the first indication; receiving a second indication of an updated current location on the route; in response to determining that (1) the current location is the same as the updated current location and (2) a threshold period of time has elapsed since the receipt time, adjusting the transparency of the map overlay to a third level of transparency that is greater than the second level of transparency in order to improve a map layout configuration by showing information that is useful to assist the driver/occupants to travel from place to place, since the information may be difficult to obtain or may be cumbersome to use in a moving vehicle (para 0002, Ng-Thow-Hin).

Regarding claim 16,
Kitada, Miwa and Ng-Thow-Hin discloses the same limitations as recited above in claim 6.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada and Miwa further in view of Fink et al. US20110208417A1 (henceforth Fink)

Regarding claim 8, 
Kitada and Miwa discloses the limitations as recited above in claim 1. Kitada does not disclose wherein detecting the required directional change further comprises: estimating a remaining travel time for reaching a destination of the route; identifying an alternate route that can be taken at a location on the route, wherein taking the alternate route will reduce the remaining travel time for reaching the destination; and in response to determining that the current location is within a threshold distance from the location, detecting the required directional change. However, Fink teaches:
wherein detecting the required directional change further comprises: estimating a remaining travel time for reaching a destination of the route; identifying an alternate route that can be taken at a location on the route, wherein taking the alternate route will reduce the remaining travel time for reaching the destination; and in response to determining that the current location is within a threshold distance from the location, detecting the required directional change.
(In para 0168 “FIG. 11 depicts that a route specification can be obtained (2603), a length of a spine to be selected to represent the route can be chosen (2605), such as based on an available display width. Based on a distance of the route (which can be part of the route specification), a scale factor is determined 2607, which will govern which portion of the spine will be correlated with or otherwise represent a given portion of the route. Traffic data updates can be received (2608), and informational elements to be displayed along the route can be determined (2609).” The amount of traffic (i.e. traffic conditions, para 0061) on the route is estimated.

 Next, in para 0171, “The depicted method can continue with a determination whether a detour is determined (2620). A detour can be determined based on changing traffic conditions, for example. A detour determination can result in obtaining (2630) a specification of the detour, determining (2635) a linear representation (a limb) for the detour, and determining (2640) a position along the spine at which to display an indication of the detour (see FIG. 16, described below). Additionally, the depicted method can include determining informational elements and positions for indications thereof along the limb representing the detour route (2645).” An amount of traffic on the alternate route is determined, and the traffic congestion information is represented by different cross hatching within the area of the linear representation 3110 (para 0165), which is illustrated in Fig. 17 below. Fig. 17 shows that the alternate route (i.e. the detour) contains less traffic, since no hatched lines are present for the alternate route. Furthermore, in para 0175, “user interface element 3405 of FIG. 17 depicts an alternative wherein, a limb represents only those portions of the road segments that are different from the main route. FIG. 17 also depicts that road identifier information can be placed within the area of the linear representation of the spine or limbs (e.g., 880N identifier 3415). Additionally, a separate ETA calculation for a detour can be displayed near its limb (e.g., ETA 3420). Thus, a savings in travel time by taking the route can be understood easily by a user.” The ETA of the current route is shown at the top of Fig. 17, while the ETA for the alternate route is shown near limb (both are shown and labeled in the Figure below). The boundaries, arrows, and texts on the side of the figure are added by the examiner for further clarification.

    PNG
    media_image3.png
    424
    626
    media_image3.png
    Greyscale

Therefore, an ETA for the current route and an ETA for the alternative route are calculated, wherein the alternative route has a lower ETA (i.e. taking the alternative route will reduce the remaining travel time).

Furthermore, in para 0152, “as the mobile device 100 moves progressively closer to a congested zone 2, the notifications may be modified to more intelligently redirect the mobile device 100. For example, a mobile device 100 that is 20 km away from the congested zone 2 may receive a different, less urgent warning, than a mobile device 100 that is 5 km away from the congested zone 2 or may be given a different suggestion for an alternative route.” And in para 0171, “determining (2640) a position along the spine at which to display an indication of the detour (see FIG. 16, described below”. Therefore, in response to determining that the current location is within a threshold distance from the location (i.e. 5km away), an upcoming directional change is detected since the user is provided information regarding traffic congestion and a suggestion for an alternative route through the notification.)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada to incorporate the teachings of Fink to include  estimating a remaining travel time for reaching a destination of the route; identifying an alternate route that can be taken at a location on the route, wherein taking the alternate route will reduce the remaining travel time for reaching the destination; and in response to determining that the current location is within a threshold distance from the location, detecting the upcoming directional change such that a notification can be sent to a driver that is expected to be headed towards a congested zone (para 0061, Fink), such that a driver can choose the most optimal route to get to their destination. This is beneficial to the driver since they can reach their destination faster.

Regarding claim 9, 
Kitada and Miwa discloses the limitations as recited above in claim 1. Kitada does not disclose wherein detecting the required directional change further comprises: estimating an amount of traffic on the route; identifying an alternate route that can be taken at a location on the route, wherein an amount of traffic on the alternate route is less than the amount of traffic on the route; and in response to determining that the current location is within a threshold distance from the location, detecting the required directional change. However, Fink teaches:
wherein detecting the upcoming directional change further comprises: estimating an amount of traffic on the route; identifying an alternate route that can be taken at a location on the route, wherein an amount of traffic on the alternate route is less than the amount of traffic on the route; and in response to determining that the current location is within a threshold distance from the location, detecting the upcoming directional change.
(In para 0168 “FIG. 11 depicts that a route specification can be obtained (2603), a length of a spine to be selected to represent the route can be chosen (2605), such as based on an available display width. Based on a distance of the route (which can be part of the route specification), a scale factor is determined 2607, which will govern which portion of the spine will be correlated with or otherwise represent a given portion of the route. Traffic data updates can be received (2608), and informational elements to be displayed along the route can be determined (2609).” The amount of traffic (i.e. traffic conditions, para 0061) on the route is estimated.

 Next, in para 0171, “The depicted method can continue with a determination whether a detour is determined (2620). A detour can be determined based on changing traffic conditions, for example. A detour determination can result in obtaining (2630) a specification of the detour, determining (2635) a linear representation (a limb) for the detour, and determining (2640) a position along the spine at which to display an indication of the detour (see FIG. 16, described below). Additionally, the depicted method can include determining informational elements and positions for indications thereof along the limb representing the detour route (2645).” An amount of traffic on the alternate route is determined, and the traffic congestion information is represented by different cross hatching within the area of the linear representation 3110 (para 0165), which is illustrated in Fig. 17 below. Fig. 17 shows that the alternate route (i.e. the detour) contains less traffic, since no hatched lines are present for the alternate route. The boundaries, arrows, and texts on the side of the figure were added by the examiner for further clarification.

    PNG
    media_image4.png
    416
    664
    media_image4.png
    Greyscale



Furthermore, in para 0152, “as the mobile device 100 moves progressively closer to a congested zone 2, the notifications may be modified to more intelligently redirect the mobile device 100. For example, a mobile device 100 that is 20 km away from the congested zone 2 may receive a different, less urgent warning, than a mobile device 100 that is 5 km away from the congested zone 2 or may be given a different suggestion for an alternative route.” And in para 0171, “determining (2640) a position along the spine at which to display an indication of the detour (see FIG. 16, described below”. Therefore, in response to determining that the current location is within a threshold distance from the location (i.e. 5km away), an upcoming directional change is detected since the user is provided information regarding traffic congestion and a suggestion for an alternative route through the notification.)  “The same motivation from claim 8 applies.”

Regarding claim 18,
Kitada and Fink discloses the same limitations as recited above in claim 6.

Regarding claim 19,
Kitada and Fink discloses the same limitations as recited above in claim 6.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada and Miwa in view of Jones et al US20140095303A1 (henceforth Jones)

Regarding claim 10, 
Kitada and Miwa discloses the limitations as recited above in claim 1. Kitada does not disclose adjusting a respective transparency value of a respective portion of the map overlay that depicts a location of interest, in response to determining that the location of interest is listed in a user profile, wherein the respective transparency value of the respective portion of the map overlay corresponds to a transparency value corresponding to the transparency of the map overlay.
However, Jones teaches:
adjusting a respective transparency value of a respective portion of the map overlay that depicts a location of interest, in response to determining that the location of interest is listed in a user profile, wherein the respective transparency value of the respective portion of the map overlay corresponds to a transparency value corresponding to the transparency of the map overlay.
(Fig 2 shows a process 36 that includes step 42 wherein the profile of the user is obtained (para 0032) and then the process is followed by step 44 wherein the interactive map is personalized based on the profile information of the user (para 0034). This includes formatting a depiction of the features on the map based on the prominence determined by the profile of the user (para 0034-0035). This includes a location of interest listed in a user profile (para 0036). In para 0041, “The prominence of a depiction of a feature is determined by a variety of attributes of the depiction, which may be selected individually or in combination. Examples of such attributes include the font, the font size, the font color, a drop shadow, transparency, a feature color, a feature transparency, depiction of the feature in 3-D (e.g. an isometric view), line weight, line color, and the like.” Therefore, the transparency of a portion of a map overlay is adjusted based on the location of interested listed in a user’s profile.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitada to incorporate the teachings of Jones to include adjusting a respective transparency value of a respective portion of the map overlay that depicts a location of interest, in response to determining that the location of interest is listed in a user profile, wherein the respective transparency value of the respective portion of the map overlay corresponds to a transparency value corresponding to the transparency of the map overlay.in order to “direct the user's attention to features that are likely to be relevant to the individual user (but not necessarily to users in general) and avoid cluttering the map with information that is likely to be a little interest to the user, as indicated by the user's profile” (para 0016, Jones).

Regarding claim 20,
Kitada, Miwa, and Jones discloses the same limitations as recited above in claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669